Citation Nr: 1810163	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-06 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service-connection for hypertension, including as secondary to a service-connected disability and/or exposure to herbicide agents. 


REPRESENTATION

Veteran represented by:	Barbara B. Harris, Attorney


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel






INTRODUCTION

The Veteran served honorably in the United States Navy from August 1963 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board remanded this matter in October 2017.  Unfortunately, another remand is necessary. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board previously obtained a medical opinion addressing whether the Veteran's hypertension was caused by or proximately due to his service-connected disabilities in November 2015, the proffered opinion failed to address the potential link between the Veteran's service-connected PTSD (for which the Veteran is currently 70 percent evaluated) and his hypertension.  Rather, the Board's prior remand specifically limited the request to the Veteran's service-connected disabilities of diabetes mellitus and diabetic neuropathy.  

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board recognizes that its previous remand directives of October 2017 did not request an opinion regarding secondary service connection.  Rather, the Board's remand directives were specifically limited to an opinion regarding exposure to Agent Orange.  Nonetheless, given the negative nature of the opinions of record, and the fact that additional evidence may help substantiate the Veteran's claim, an addendum opinion should be obtained to address the possible link between the Veteran's hypertension and his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion from a qualified physician to assess the etiology of the Veteran's hypertension.  The physician should review the claims file and note that review in the report.  A new examination of the Veteran is not necessary unless deemed to be by the examiner assigned to this case.  After reviewing the evidence of record and perform all tests, research and/or studies deemed warranted, the examiner should opine as to the following:

a. Is it at least as likely as not (50% probability or greater) that the Veteran's hypertension was caused by or proximately due to his service-connected post-traumatic stress disorder (PTSD)?  

b. Is it at least as likely as not (50% probability or greater) that the Veteran's hypertension was aggravated by (i.e., permanently worsened beyond the normal progression) his service-connected PTSD?

The physician should set forth supporting facts and provide a thorough rationale for all opinions expressed.  If the requested opinion cannot be provided without resorting to speculation, the physician should explain why an opinion cannot be provided (e.g., lack of sufficient information).  

2. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

